Mr. Justice Graves delivered the opinion of the court. 2. Death, § 73*—when instruction on erroneous. In an action to recover damages for death due to a collision between an automobile in which decedent was riding and a railroad train, held that an instruction that the jury “should fix such damages at such amount as they may believe from the preponderance of the evidence will justly and fairly compensate the next -of kin” was erroneous. 3. Death, § 67*—when verdict for death of child excessive. In an action to recover damages for the death of a four-year-old child for the benefit of the next of kin, where there was no evidence of whether the child was well and strong or sickly and weak, or whether it was bright or foolish, or whether its characteristics were such as would likely render it a burden or a benefit to the next of kin, a verdict of $5,000 damages held to be excessive.